Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's amendments on 06/01/2022 do not overcome the lack unity of invention between Group I (claims 24-33) and Group II (claims 34-45) because even though the inventions of these groups require the technical feature of a milling device comprising a casing, a rotor, at least 8 rows of blades, an operating volume, and a magnetic coupling, this technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Vossman, modified by Min (see the 103 rejection of claim 1 below).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 39, 41, and 44  are rejected under 35 U.S.C. 103 as being unpatentable over Vossman et al (US20100285521A1 published 11/11/2010; hereinafter Vossman) view of Min (US20100112696A1 published 05/06/2010).
Regarding claim 34, Vossman teaches a continuous non-enzymatic method for preparing therapeutic cells from adipose tissue comprising: 
continuously feeding the adipose tissue (injecting the input composition – paragraph 15 and inlet 103 connected to a surgical catheter for use in a liposuction procedure – Fig. 1A and paragraph 42) to a milling device (a tissue processing device – Fig. 1A), said milling device comprising: 
a casing (a wall around the sets of interlocking combs – Fig. 1b) having an inlet (left side of the wall has an opening – Fig. 1b) and an outlet (right side of the wall has an opening – Fig. 1b) and defining an operating volume (the space enclosed by the wall around the sets of interlocking combs – Fig. 1b); and 
a rotor (two or more sets of interlocking combs and a rod with protruding blades – Fig. 1b and paragraph 42) (a set of blades 106, which in one embodiment could be a rod or cylinder with protruding blades or combs – paragraph 42) received within the operating volume and pivotable with respect to the casing around an axis of rotation (the rod with blades is rotated by a motor 118 – paragraph 46 and Fig. 1a); 
the rotor comprising at least eight rows of blades in a spaced arrangement with respect to the axis of rotation of the rotor (the interlocking combs has thirteen rows of blades – Fig. 1a);  
the operating volume being defined by the casing corresponding to a solid of revolution created by a line connecting radii of tips of longest blades of all subsequent rows of the rotor rotated around the axis of rotation of the rotor with each other (the space enclosed by the wall around the solid of revolution drawn from the longest blade from each set of interlocking combs – Fig. 1b); 
the inlet and the outlet being arranged at opposite ends of the rotor close to a first and last row of blades respectively in a direction of flow; the rotor being connected to a drive by a magnetic coupling (the openings in the left and right sides of the wall are on opposite sides of the rod with blades 106 – Fig. 1b);
continuous controlled processing (place the system to remove connective tissue in-line in the tubing connected between a surgical cannula and a vacuum canister – paragraph 40) the adipose tissue inside the milling device (separating at least a portion of the input composition into a first solid and a first liquid composition – paragraph 15; Fig. 1a) by mechanically separating the cells or cell aggregates from adipose tissue moving through the milling device by means of a multiplicity of blades (sweeping the first plurality of blades against a second plurality of blades is mechanically separation – paragraph 15), the blades being arranged in a spaced arrangement with respect to the overall direction of flow and the blades moving about an axis of rotation (sample flow through the space between the blades - Fig. 1A and paragraph 42), the axis of rotation being provided essentially parallel to said overall direction of flow  (sample flows along the direction of the axis of rotation - Fig. 1b and combs 117 may act as a filter to prevent fibrous tissue from passing through the barrier created by the combs – paragraph 42);
continuously withdrawing processed tissue comprising the separated cells from the milling device (contents of the port may be removed by syringe via a port such as a Luer lock, or may be pushed or suctioned through a channel – paragraph 56; Fig. 1a, syringe 114).
However, Vossman does not teach that the rotor being connected to a drive by a magnetic coupling; 
Min teaches a device for separating cells from tissues wherein the rotor (first housing 46 – paragraph 42) being connected to a drive by a magnetic coupling (base 56 includes a motor, such as a gear or magnetic drive (not shown) which is adapted to drive a cooperative gear or magnetic coupling 57 on a base cover 58, to cause rotation of the first housing 46 – paragraph 42). It would be advantageous to use a magnetic coupling to reduce friction and wear between the motor and the rod. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the motor and rod, as taught by Vossman, with the magnetic coupling, taught by Min, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Vossman and Min teach devices and methods for mechanically separating cells from tissue samples.
Regarding claim 39, Vossman, modified by Min, teaches the method according to claim 34, further comprising: continuously withdrawing the processed tissue comprising the cell aggregates separated cells from the milling device by applying a suction (syringe 114 – Fig. 1a) to an outlet of the milling device (opening to a cavity 113 – Fig. 1a) and/or by applying a pressure to an inlet of the milling device (contents of the port may be removed by syringe via a port such as a Luer lock, or may be pushed or suctioned through a channel – paragraph 56).
Regarding claim 41, Vossman modified by Min, teaches the method according to claim 34, wherein: at least eight of the rows of blades (the device has thirteen rolls of blades – Fig. 1a) each comprise two (two blade arrangement – Fig. 1b), three, or four blades arranged circumferentially with respect to the axis of rotation of the rotor (two blade arrangement arranged perpendicular to the axis of the axis of rotations of the rod – Fig. 1b).
Regarding claim 44, Vossman modified by Min, teaches the method according to claim 34, wherein: the casing (a wall around the sets of interlocking combs – Fig. 1b) is formed from one or more components connected to each other in a fixed arrangement (the wall is part of the basket 104 – paragraph 42 and Figs. 1a-1b).
Claims 35-36 rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above, in view of Wolfinbarger et al (US20040067582A1 published 04/08/2004; hereinafter Wolf).
Regarding claim 35, Vossman, modified by Min, teaches a method according to claim 34.
However, Vossman, modified by Min, does not teach wherein: the flow rate through the milling device in operation is at least 100 ml/min.
Wolf teaches a process for preparing tissues wherein the flow rate through a device in operation is at least 100 ml/min, preferably at least 200 ml/min (flow rates including, for example, from about 100 mls/min to about 500 mls/min). It would be advantageous to use this range of flow rates to optimize the device’s processing capacity without causing excess damage to tissues samples in the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Vossman as modified by Min, by adding the range of flow rate, taught by Wolf, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Wolf all teach tissues processing methods.
Regarding claim 36, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach wherein: the flow rate through the milling device in operation is at least 200 ml/min.
Wolf teaches a process for preparing tissues wherein the flow rate through a device in operation at least 200 ml/min (flow rates including, for example, from about 100 mls/min to about 500 mls/min). It would be advantageous to use this range of flow rates to optimize the device’s processing capacity without causing excess damage to tissues samples in the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Vossman as modified by Min, by using the range of flow rate, taught by Wolf, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Wolf all teach tissue sample processing methods.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above in view of Huang et al (US20150037436A1 published 02/05/2015; hereinafter Huang).
Regarding claim 37, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach further comprising: controlling the speed of rotation to a predefined constant speed. 
Huang teaches a delipidizing method comprising: controlling the speed of rotation to a predefined constant speed (at least one rotating blade rotating at a rate in the range of from about 1,000 rpm to about 20,000 rpm – paragraph 575). It would be advantageous to run a blade at this rpm range in order to blend the sample evenly to ensure proper separation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Vossman as modified by Min, with the rpm range, taught Huang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Huang teach tissue separation processes.
Regarding claim 38, Vossman, as modified by Min modified by Huang, teaches the method according to claim 37, wherein: the constant speed is between 700-1100 rpm (at least one rotating blade rotating at a rate in the range of from about 1,000 rpm to about 20,000 rpm – paragraph 575). 
Claims 40, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above in view of Middlebrook et al (US20160069781A1 published 03/10/2016; hereinafter Middlebrook).
Regarding claim 40, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach wherein: the rotor comprises between 20 and 80 rows of blades.
Middlebrook teaches a device and method for dissociating biological tissue samples wherein the rotor (cutting blade 102 and housing 101 – Fig. 1A and 2B) comprises between 20 and 80 rows of blades (cutting blade may be arranged in … 25 parallel rows or more and including 50 parallel rows or more – paragraph 49). Middlebrook (paragraph 52) teaches that it would be advantageous to use 25 or more parallel rows of cutting blades to dissociate the sample to components having substantially the same size and shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the milling device, as taught by Vossman as modified by Min, with the 25 or more parallel rows of cutting blades, taught by Middlebrook, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Middlebrook all teach tissue processing methods.
Regarding claim 42, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach at least one of the blades comprises two or more radially spaced teeth extending parallel to the axis of rotation.
Middlebrook teaches a device and method for dissociating biological tissue samples wherein at least one of the blades comprises two or more radially spaced teeth extending parallel to the axis of rotation (an array of tines 302a, parallel to the axis of rotation of the housing 101, which are configured to engage with the biological tissue sample. The tines may be configured to fit between the cutting blades – paragraph 78 and Fig. 3). Middlebrook (paragraph 89 and Fig. 8) teaches that it would be advantageous to use tines parallel to the axis of rotation to ensure a tissue sample passes completely through the blades and prevent sample loss in the device (paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rod and blades, as taught by Vossman as modified by Min, with the tines parallel to the axis of rotation, taught by Middlebrook, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Middlebrook all teach tissue processing methods.
Regarding claim 45, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach wherein the milling device is provided as a milling cartridge.
Middlebrook teaches a device and method for dissociating biological tissue samples wherein the milling device is provided as a milling cartridge (the entire tissue dissociator can be fit, as described above into a container 507 such as a culture tube – paragraph 86) (“a milling cartridge” is interpreted as capable of fitted or removed to another device). It would be advantageous to make the device compact and able fit into a container to simplify transport and save space.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Vossman as modified by Min, with the compact size, taught by Middlebrook, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Middlebrook all teach tissue processing methods.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above in view of Cimino et al (US20150118752A1 published 04/30/2015; hereinafter Middlebrook).
Regarding claim 43, Vossman, modified by Min, teaches the method according to claim 34, 
However, Vossman, modified by Min, does not teach wherein: at least a section of the operating volume has a tapered shape with a cross-section decreasing in a direction from the inlet to the outlet.
Cimino teaches a tissue processing apparatus wherein at least a section of the operating volume has a tapered shape with a cross-section decreasing in a direction from the inlet to the outlet (rotating the bottom mixing member 320 tracing out a tapered operating volume with a cross-section decreasing in a direction towards the suction port conduit 314 – Fig. 4). It would be advantageous to use a taper decreasing in cross sectional area towards the outlet to prevent tissue sample from being trapped in the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the operating area, as taught by Vossman as modified by Min, with the tapered shape, taught by Cimino, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Cimino all teach tissue processing methods.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Point 1: The applicant’s argument that “in Vossman due to the shape of the operating volume - particularly, due to the presence of the interlocking combs 116 which can even require the direction of flow to be perpendicular to the axis of rotation, along some sections of the casing” the argument is not persuasive.
The Examiner points out that Vossman (Fig. 1b) teaches a set of interlocking combs or teeth that allows the tissue to flow from the right to left through the space between the teeth, wherein the overall direction of the flow is parallel with the rod and is reasonably “provided essentially parallel to said overall direction of flow”. Furthermore, the limitation “essentially parallel to said overall direction of flow” as claimed does not exclude perpendicular to the axis of rotation along some sections of the casing because the claim is directed to the overall flow direction.
Point 2: The applicant argues that “the rotor of Vossman's milling device is not connected to a drive by a magnetic coupling” is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Point 3: The applicant’s argument that “the argumentation of the Examiner is now entirely based on the milling device of Fig. 1b, which has only 7 rows of blades” is not persuasive.
The Examiner points out that Vossman (Fig. 1b) teaches at least 13 rows of teeth/combs with 7 rows on the rod and 6 rows on the cylinder (a set of blades 106, which in one embodiment could be a rod or cylinder with protruding blades or combs – paragraph 42). The applicant is advised to amend the claim to define the structure of the rotor.
Point 4: Regarding the applicant’s argument towards that “continuous processing may be possible in Vossman - but only during a specific period of time” and “it will not be possible to continuously operate the milling device of Vossman, as regular removal of the retained fibrous components will be required”, the argument is not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “continuous” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, the applicant also acknowledges that the device taught by Vossman is capable of performing a “continuous processing” for a specific period of time.
Point 5: The applicant argues that “the casing corresponds to a solid of revolution created by a line connecting radii of tips of the longest blades of all subsequent rows of” and “this yields a casing 4 with an operating volume 9 on its inside having a partially tapered and partially cylindrical shape according to the respective sections 7 and 8 of the casing” and “such an abrupt change of the direction of flow leads to a radial pressure gradient created by the centrifugal force acting on the fluid” is unpersuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a casing 4 with an operating volume 9 on its inside having a partially tapered and partially cylindrical shape according to the respective sections 7 and 8 of the casing” “a radial pressure gradient created by the centrifugal force acting on the fluid”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797